Case 4:17-cv-10461-TGB-SDD ECF No. 84, PageID.3963 Filed 01/27/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 BOS GMBH & CO. KG, et al.
                                                4:17-CV-10461-TGB

                  Plaintiff,
                                          ORDER DENYING MOTIONS
      vs.                                   IN LIMINE AS MOOT

 MACAUTO USA, INC., et al.,

                  Defendants.


      This is a patent infringement case in which Plaintiffs BOS GmbH

& Co. KG and BOS Automotive Products, Inc. (collectively, “BOS”) allege

that Defendants Macauto USA, Inc. and Macauto Industrial Co., Ltd.
(collectively, “Macauto”) have infringed upon one of their patents. For the

reasons detailed in this Court’s Opinion and Order (ECF No. 83), the case

has been dismissed with prejudice. Therefore, Plaintiff’s two Motions in

Limine (ECF Nos. 66, 67), and Defendant’s Motion in Limine (ECF No.

64) are moot and will be denied.

      SO ORDERED, this 27th day of January, 2021.



                                s/Terrence G. Berg
                                TERRENCE G. BERG
                                UNITED STATES DISTRICT JUDGE
